HAWKINS, Presiding Judge.
Relator secured a writ of habeas corpus to be released from an extradition order removing him to the State of Wisconsin. Upon a hearing he was remanded to the custody of the sheriff of Dallas County to be delivered to the agent of the demanding state for removal thereto. From this order he gave notice of appeal to this court. The record is before us without any statement of facts or bills of exception. Nothing is shown challenging the validity of the trial judge’s order, and all presumptions are in favor of its regularity.
The judgment is affirmed.